PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/725,176
Filing Date: 4 Oct 2017
Appellant(s): Freigang et al.



__________________
Philip S. Hof
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24,2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 17, 19, 22 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buisine et al. (hereinafter “Buisine”) (WO 2016/169953A1, already of record) in view of Kurihara et al. (hereinafter “Kurihara”) (U.S. Pub. No. 2006/0154147A1).
Regarding claims 17, 19, 22, 26, 29 and 30-32, Buisine teaches a battery comprising an anode, a cathode and a solid polymer electrolyte (see pg. 14, lines 17-18).  The battery may be a secondary lithium battery (see pg. 14, lines 4-11).  The solid polymer material can be obtained by polymerization and/or crosslinking of a composition comprising a eutectic mixture of a fluorinated salt and an organic compound (see pg. 2, lines 2-5).  
As a fluorinated salt, lithium bis(fluorosulfonyl)imide (lithium salt) may be used (see pg. 4, lines 28-31).  
A polymerizable and/or crosslinkable compound may be added to the eutectic mixture wherein the polymerizable and/or crosslinkable compound may comprise acrylic 
The solid polymer material may comprise one or more solvents, including ethylene carbonate (organic plasticizer) (see pg. 9, lines 4-14).  Typically, the solvent may represent between 0% and 50% by weight of the total weight of the solid polymer electrolyte (see pg. 9, lines 16-20).
The solid polymer electrolyte may further comprise a solid plasticizer such as succinonitrile (see pg. 9, lines 21-25).
Furthermore, the solid polymer material may comprise one or more mineral fillers, including, for example, silica, alumina (Al2O3), zinc oxide and titanium oxide (inorganic ion-conducting material) (see pg. 10, lines 15-20).  Typically, the mineral fillers may represent between 0.1% and 60% by weight of the total weight of the polymer electrolyte (see pg. 10, lines 24-26).
In the view of the weight ranges for the solvent and mineral filler as discussed above, it is understood by one of ordinary skill that the combined weight of the solvent, the solid plasticizer and the mineral filler may exceed 50%, 60% or 70% of a total weight of the solid polymer electrolyte.  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Buisine does not teach the composition of the cathode.
xMnyCozO2 where x+y+z=1 (see paragraph 81).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the cathode active material of Kurihara in the cathode of Buisine because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claims 27 and 28, although Buisine does not teach a specific amount of succinonitrile as a solid plasticizer, Buisine’s teaching that an ethylene carbonate solvent may comprise up to 50% of the total weight of the solid polymer electrolyte makes clear that any amount of succinonitrile which is added to such an amount of ethylene carbonate would result in their combined weight being greater than 50% of the total weight of the solid polymer electrolyte.
Regarding claim 33, Buisine teaches that the polymerizable and/or crosslinkable compound may represent between 1% and 70% by weight of the solid polymer electrolyte (see pg. 7, line 33 – pg. 8, line 2).
Regarding claim 34, Buisine teaches that the size of the mineral filler can range from a few nanometers to several hundred microns (see pg. 10, lines 20-21).

(2) Response to Argument
Appellant’s principal arguments are as follows:
A)	Buisine describes various weight ranges for the components, typically providing a series of tiered ranges identified as being more or less preferable relative to other ranges in the series.  Some of these weight ranges are inconsistent.

It is a common, if not expected practice in the drafting of a patent application to first establish a broadest permissible range, and then to establish increasingly narrow ranges in order of preference.  The narrower preferred ranges do not contradict the broadest permissible range, but are merely an indication of the applicant’s preference, or an indication of which range of values might achieve the most optimal results.  
In paragraphs [0068]-[0071], Buisine establishes, for each of the solvent, the texturing agent, and the mineral filler, a broadest permissible range, and a series of narrower preferred ranges.  Subsequently, in paragraph [0073], rather than address each additive individually, Buisine establishes a narrower preferred range that applies to all additives collectively.  
Whether expressed individually or collectively, however, the preferred ranges of Buisine are not contradictory nor inconsistent with the broadest permissible ranges.  The broadest permissible ranges may not be preferred, but they are not invalid on the basis of their lack of preference.  As clearly established in MPEP § 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

B)	The Office’s reliance on the broadest, least preferred ranges and dismissal of contrary evidence is improper.  Appellant respectfully submits that Buisine, when viewed in its entirety and totality, would not have motivated or suggested having a first organic plasticizer, a second organic plasticizer, and an inorganic ion-conducting material represent greater than 50 wt. % of the solid polymer electrolyte.

Although it is acknowledged that a total additive amount of greater than 50 wt. % is not preferred by Buisine, a total additive amount of greater than 50 wt. % is nevertheless explicitly taught by Buisine, and it would improper for the Office to ignore Buisine’s explicit teachings.  As stated above, MPEP § 2123 explicitly establishes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP § 2121).

C)	Buisine teaches away from additive content above 50 wt. %.  The inclusion of soft terms like “preferable” do not negate the fact that Buisine clearly discourages including more than 50 wt. % additives.

In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).
Not only does Buisine teach an upper limit of 60% by weight of the mineral filler alone, but beyond stating their preference, Buisine does not criticize, discredit or otherwise discourage an additive content above 50 wt. %.  Buisine describes no negative effect or consequence which is derived as a result of an additive content above 50 wt. %.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (see MPEP § 2143.01).  

D)	The preferred ranges and actual amounts of the eutectic mixture and the crosslinkable compound suggest that the electrolyte is mostly these compounds.

Buisine teaches that the eutectic mixture may represent between 30% and 80% by weight of the total weight of the solid polymer electrolyte (see paragraph 42).  Buisine further teaches that the polymerizable and/or crosslinkable compound may represent between 1% and 70% by weight of the total weight of the solid polymer electrolyte (see paragraph 62).  Thus, the eutectic mixture and the polymerizable and/or 

E)	The solvent and solid plasticizer additives of Buisine, such as ethylene carbonate and succinonitrile, are substances that are known to produce or promote plasticity and flexibility, and reduce brittleness.  Such compounds generally decrease Young’s modulus because the compounds soften materials.  The expected reduction in the Young’s modulus by adding more than 50% by weight of additives, including the solvent and solid plasticizer, would contradict the explicit goal of Buisine.

Not only is Appellant speculating, without absent evidence, as whether or not the solvent and solid plasticizer additives of Buisine might reduce the Young’s modulus of Buisine’s solid polymer electrolyte below the threshold value of 1 MPa, but Appellant is wholly ignoring the effect of the mineral filler, an additive which comprises materials such as alumina and silica which would decidedly not be expected to decrease the Young’s modulus of the solid polymer electrolyte of Buisine.

F)	The broadest, least preferred ranges carry less weight because the author ranks them lower than the preferred ranges.

The MPEP is clear on this matter.  As stated in MPEP § 2123, and cited repeatedly above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727            

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.